Citation Nr: 1544795	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-04 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to October 2000. 

This matter is before the Board of Veterans Appeals (Board) on appeal from a May 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). The rating decision denied the Veteran's claim of entitlement to service connection for foot fungus. 

In June 2015, a Travel Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim of service connection for foot fungus. 

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 

The Veteran asserts that he developed a foot fungus condition while in service stemming from his use of the military showers. The evidence of record establishes that the Veteran has a current diagnosis of foot fungus. Specifically, an April 2002 VA examination report conducted in conjunction with a separate claim of benefits for sleep apnea and pseudofolliculitis barbae, refer to a foot fungus diagnosis. The Veteran's VA treatment records from November 2007 through April 2009 also indicate that he was treated for a foot fungus diagnosis. 

Although the Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis of foot fungus in service, the Veteran has submitted evidence to suggest that his foot fungus had its onset in service. In particular, the Veteran testified during the June 2015 hearing before the undersigned that his medical service providers gave him cream to treat his foot fungus while in service. He also submitted a statement in support of his claim from his wife of over twenty years who stated that they were married while he was in service and that the Veteran's foot fungus condition was present while he was in service.

Lay evidence is considered competent with regard to diseases with readily identifiable features that are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). In this regard, although there is no evidence documented to show that the Veteran was treated for symptoms related to his feet in service, the Board finds the Veteran's statements and his wife's statement competent and credible.

However, there is also no evidence in the record to establish a nexus between the Veteran's military service and his foot fungus diagnosis. Therefore, the Board finds that a VA examination for a medical opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to be afforded a VA examination by an appropriate doctor to determine the nature and likely etiology of his current foot fungus. 

The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether the Veteran's foot fungus is at least as likely as not (50 percent or better probability) etiologically related to his military service. 

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of service connection for foot fungus. If the benefit sought remains denied, issue a Supplemental Statement of the Claim (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






